DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2020 and 12/03/2021 have been considered by the examiner.  The Japanese office action submitted on the 12/3/21 IDS was not considered because the examiner was unable to locate an English translation or summary of the document in the file.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In this case, the reflective linear polarizer, a reflective circular polarizer, a ¼λ wave plate must be shown or the features canceled from the claim 1 and 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7-9, “a reflective circular polarizer, arranged on a surface of the first lens, the reflective circular polarizer being arranged on a side, far away from the image source, of the reflective linear polarizer." It is unclear which surface the reflective circular polarizer is arranged on, first the claim says it’s on surface of the lens “arranged on a surface of the first lens”, but goes on to specify on “the side far away from the image source of the reflective linear polarizer”, so it can’t be on any surface if it has to be arranged on the side far away from the image source, and what does the reflective linear polarizer have to do with it? The reflective linear polarizer can also be on the surface close to the image source of the first lens OR on a surface of the second lens but this makes it look like maybe it has to be on the first lens. For examination purposes, the claim will be treated as circular polarizer face is far away from the image source of the reflective linear polarizer.
Regarding claim 8, line 7-9, “a reflective circular polarizer, arranged on a surface of the first lens, the reflective circular polarizer being arranged on a side, far away from the image source, of the reflective linear polarizer." It is unclear whether the reflective circular polarizer arranged on. first the claim says it’s on any surface of the lens “arranged on a surface of the first lens”, but goes on to specify on “the side far away from the image  source of the reflective linear polarizer”, so it can’t be on any surface if it has to be arranged on the side far away from the image source, and what does the reflective linear polarizer have to do with it? The reflective linear polarizer can also be on the surface close to the image source of the first lens OR on a surface of the second lens but this makes it look like maybe it has to be on the first lens. For examination purposes, the claim will be treated as circular polarizer is far away from the image source of the reflective linear polarizer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US20170097508).
           Regarding claim 8, Yun  teaches an eyepiece (Fig.2, 200, optical system), comprising: a lens component with a positive refractive power or a negative refractive power (212+222), the lens component comprising at least two lenses (Fig.2, two lenses, 222and 212)  which are a first lens (Fig.2, 222) and a second lens (Fig.2, 212) respectively along a direction (Fig.2, 240, z-axis) close to an image source (Fig.2, 230, image source); 
a reflective linear polarizer, arranged on a surface, close to the image source of the first lens or arranged on a surface of the second lens (Fig.2, 217, a partial reflector + second ¼λ  wave plate (90+90=180 degree, become a reflective linear polarizer;  the partial reflector (Fig. 2, 217) and paragraph 191, line 3-4, example 2, a second  ¼λ  wave plate was disposed on second major surface 216; also, by basically theory : Quarter-waveplates are used to turn circularly polarized light into linearly polarized light and vice versa, and  paragraph 53, line 39-42, a partial reflector 217 may be a wire grid polarizer), 
a reflective circular polarizer (Fig.2, 227, multilayer reflective polarizer, the addition of a quarter wave plate turns a linear polarizer into a circular polarizer) , 
arranged on a surface of the first lens (Fig.2, 222), the reflective circular polarizer being arranged on a side, far away from the image source, of the reflective linear polarizer (Fig.2, circular polarizer 227  is far away from the image source of the reflective linear polarizer); and a ¼λ  wave plate arranged between the reflective linear polarizer and the reflective circular polarizer (paragraph 50, line 4-5, a quarter wave retarder was disposed between the reflective polarizer and the partial reflector).

Regarding claim 9, Yun  discloses the invention as described in Claim 8 and further teaches  wherein the first lens has a positive refractive power or a negative refractive power  (Fig.2, 222, positive refractive power), and the second lens has a negative refractive power (Fig.2, lens 212, paragraph 191, table 2,  the lens 212 has a negative refractive power).

Regarding claim 12, Yun  discloses the invention as described in Claim 8 and further teaches  wherein the surface, close to the image source, of the first lens is a second surface, and the second surface of the first lens is a convex surface (Fig.2,226)

Regarding claim 13, Yun discloses the invention as described in Claim 12 and further teaches wherein a radius of curvature of the second surface of the first lens is R2 (Fig.2, 226, paragraph 191, table 2, surf 3, Radius is -18.85), and an effective focal length of the eyepiece is f (paragraph 193, line 4, effective focal length = 17.56 ),  and −3< R2/f <0 (-1.07) .
 
Regarding claim 14, Yun  discloses the invention as described in Claim 8 and further teaches  wherein a distance on an optical axis between a center of an object-side surface of the first lens (Fig.2, 224) and a surface of the image source (Fig.2 ,230) is a Total Track Length (TTL) (paragraph 191, table 2, TTL = 9.81), and a half of a diagonal length of an effective pixel region of the surface of the image source is ImgH (paragraph 193, line 5-6, 14.36), TTL/ImgH <1.3 (0.68).

Regarding claim 15, Yun  discloses the invention as described in Claim 8 and further teaches  wherein a maximum field of view of the eyepiece is a Horizontal Field Of View (HFOV) (paragraph 193, line 5, the field of view is 90 degrees), and tan(HFOV)>1 (tan(45) ~ tan (89.9999) >1).


Regarding claim 19, Yun  discloses the invention as described in Claim 8 and further teaches  a display wherein the eyepiece is the eyepiece as claimed in claim 8 (paragraph 49, line 4).

Regarding claim 20, Yun  discloses the invention as described in Claim 19 and further teaches  wherein the display device is a head-mounted Virtual Reality (VR) display device(paragraph 49,). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 1, 3-7, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US20170097508)  in view of Ohzawa (US6480338).
           Regarding claim 1, Yun  teaches an eyepiece (Fig.2, 200, optical system), comprising: a lens component with a positive refractive power or a negative refractive power(212+222), the lens component comprising at least two lenses (Fig.2, two lenses, 222, and 212)  which are a first lens(Fig.2, 222) and a second lens (Fig.2, 212) respectively along a direction (Fig.2, 240, z-axis) close to an image source (Fig.2, 230, image source); 
a reflective linear polarizer, arranged on a surface, close to the image source of the first lens or arranged on a surface of the second lens(Fig.2, 217, a partial reflector + second ¼λ  wave plate (90+90=180 degree, become a reflective linear polarizer; the partial reflector (Fig. 2, 217) and paragraph 191, line 3-4, example 2, a second  ¼λ  wave plate was disposed on second major surface 216; also, by basically theory : Quarter-waveplates are used to turn circularly polarized light into linearly polarized light and vice versa, and  paragraph 53, line 39-42, a partial reflector 217 may be a wire grid polarizer), 
a reflective circular polarizer (Fig.2, 227, multilayer reflective polarizer, the addition of a quarter wave plate turns a linear polarizer into a circular polarizer), 
arranged on a surface of the first lens (222), the reflective circular polarizer being arranged on a side, far away from the image source, of the reflective linear polarizer (Fig.2, circular polarizer 227 is far away from the image source of the reflective linear polarizer); and a ¼λ wave plate arranged between the reflective linear polarizer and the reflective circular polarizer (paragraph 50, line 4-5, a first quarter wave retarder was disposed between the reflective polarizer and the partial reflector) and teaches wherein the first lens has a positive refractive power or a negative refractive power  (Fig.2, 222, positive refractive power), and the second lens has a negative refractive power (Fig.2, lens 212, paragraph 191, table 2,  the lens 212 has a negative refractive power).
Yun does not specifically teach an Abbe number Vd1 of material of the first lens satisfies the following relationship: Vd1>5, and an Abbe number Vd2 of material of the second lens satisfies the following relationship Vd2 < 30. 
In a similar field  of endeavor, Ohzawa teaches an Abbe number Vd1 of material of the first lens satisfies the following relationship: Vd1>5 ( col 9, Table 3, v1 = 57.82), and an Abbe number Vd2 of material of the second lens satisfies the following relationship:  Vd2<30 (col 9, Table 3, v4=25.14).
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yun with the series of lens element as taught by Ohzawa for the purpose of  sufficiently canceling the chromatic aberration occurring in the pupil side, positive-powered first optical element  with the negative-powered second optical element for limit of condition (Col 6, line 13-16).

Regarding claim 3,  Yun in view of Ohzawa discloses the invention as described in Claim 1,                                                                                  
and Yun further suggests wherein the surface, close to the image source, of the first lens is a second surface, and the second surface of the first lens is a convex surface (Fig.2, 226).

Regarding claim 4, Yun in view of Ohzawa discloses the invention as described in Claim 3,                                                                                  
  and Yun further suggests wherein a radius of curvature of the second surface of the first lens is R2 (Fig.2,226, paragraph 191, table 2, surf 3, Radius is -18.85) , and an effective focal length of the eyepiece is f (paragraph 193, line 4, effective focal length = 17.56 ),  −3< R2/f <0 (-1.07).

Regarding claim 5,  Yun in view of Ohzawa discloses the invention as described in Claim 1,                                                                                  
and Yun further teaches wherein a distance on an optical axis between a center of an object-side surface of the first lens (Fig.2, 224) and a surface of the image source (Fig.2 ,230) is a Total Track Length (TTL) (paragraph 191, table 2, TTL = 9.81), and a half of a diagonal length of an effective pixel region of the surface of the image source is ImgH (paragraph 193, 14.36), TTL/ImgH <1.3 (0.68).

Regarding claim 6,  Yun in view of Ohzawa discloses the invention as described in Claim 1,                                                                                  
and Yun further teaches wherein a maximum field of view of the eyepiece is a Horizontal Field Of View (HFOV) (paragraph 193, the field of view is 90 degrees), tan(HFOV)>1 (tan(45)~tan(89.9999) >1).

Regarding claim 7,  Yun in view of Ohzawa discloses the invention as described in Claim 1,                                                                                  
but Yun (fig. 2)  does not teach wherein the lens component further comprises a third lens, and the third lens is arranged on a side, far away from the first lens, of the second lens. 
However, in another embodiment, Yun (fig 23) teaches  wherein the lens component further comprises a third lens (Fig.23, 2312), and the third lens is arranged on a side, far away from the first lens (Fig. 23, 2360), of the second lens (Fig.23, 2320, also see paragraph 51, line 21-22).
It would have been obvious to one of ordinary skill in the art to provide the eyepiece of Yun in view of Ohzawa (Yun, Fig.2) with the third lens of Yun (Fig.23) for the purpose of providing more chief light ray transmitted through the stop surface and the image surface passing through the stop surface at an incident angle of at least 40 degrees (abstract).  

Regarding claim 10, Yun teaches the invention as described in Claim 8,  but is silent to wherein an Abbe number Vd1 of material of the first lens satisfies the following relationship: Vd1>50, and an Abbe number Vd2 of material of the second lens satisfies the following relationship: Vd2<30.
However, Ohzawa teaches an Abbe number Vd1 of material of the first lens satisfies the following relationship: Vd1>5 ( col 9, Table 3, v1 = 57.82), and an Abbe number Vd2 of material of the second lens satisfies the following relationship:  Vd <30 (col 9, Table 3, v4=25.14)
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the eyepiece of Yun with the series of lens element  as taught by Ohzawa for the purpose of  sufficiently cancel the chromatic aberration occurring in the pupil side, positive-powered first optical element  with the negative-powered second optical element for limit of condition (Col 6, line 13-16).

Regarding claim 17,  Yun in view of Ohzawa discloses the invention as described in Claim 1,                                                                                  
and Yun further teaches a display device wherein the eyepiece is the eyepiece as claimed in claim 1 (paragraph 49).

Regarding claim 18,  Yun in view of Ohzawa discloses the invention as described in Claim 17,                                                                                  
and Yun further teaches wherein the display device is a head-mounted Virtual Reality (VR) display device(paragraph 49). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US20170097508)  in view of Ohzawa (US6,480,338) , as applied to Claim 1 above, in further view of Wang et. al. (US10073269).           
Regarding claim 2, Yun in view of Ohzawa discloses the invention as described in Claim 1,  and further teaches that the optical system has a low chromatic aberration (paragraph 49).but does not specifically teach a maximum lateral chromatic aberration of the eyepiece is LACL, and LACL < 60um.  
However, Wang teaches wherein a maximum lateral chromatic aberration of the eyepiece  Fig. 6A, 110, virtual image display module) is LACL, LACL< 60um (7.95 um, Col 9, line 45).  
             It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yun and Ohzawa with the maximum lateral chromatic aberration as taught by Wang for the purpose of  adjusting the ratio of the brightness of at least a part of the object beam to the brightness of at least a part of the image beam, so can see better contrast color (col 2, line 8-9).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and Yun already teaches a low chromatic aberration (paragraph 49). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US20170097508)  in view of Wang et. al. (US10073269).           
Regarding claim 11, Yun teaches the invention as described in Claim 8,  
and further teaches that the optical system has a low chromatic aberration (paragraph 49), but does not specifically teach a maximum lateral chromatic aberration of the eyepiece is LACL, and LACL < 60um.  
However, Wang teaches wherein a maximum lateral chromatic aberration of the eyepiece (Fig. 6A, 110, virtual image display module) is LACL, LACL< 60um (7.95 um, Col 9, line 45).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Yun and Ohzawa with the series of lens element as taught by Wang for the purpose of adjusting the ratio of the brightness of at least a part of the object beam to the brightness of at least a part of the image beam, so can see better contrast color (col 2, line 8-9).    Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and Yun already teaches a low chromatic aberration (paragraph 49).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US20170097508).
Regarding claim 16, Yun (fig 2) discloses the invention as described in Claim 8, but does not specifically teach the lens component further comprises a third lens, and the third lens is arranged on a side, far away from the first lens, of the second lens.
However, Yun (fig. 23) further teaches wherein the lens component further comprises a third lens (Fig.23, 2312), and the third lens is arranged on a side, far away from the first lens (Fig. 23, 2360), of the second lens (Fig.23, 2320, also see paragraph 51, line 21-22).
It would have been obvious to one of ordinary skill in the art to provide the eyepiece of Yun (Fig.2) with the third lens of Yun (Fig.23) for the purpose of providing more chief light ray transmitted through the stop surface and the image surface passing through the stop surface at an incident angle of at least 40 degrees (abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yoshihisa, JP2019211663 (Fig.10) teaches an eyepiece as described in in current Claims 1 and 8. . Regarding Claim 8, it may be considered as a reference for future office actions. Regarding Claim 1,  Yoshihisa teaches the structure but does not satisfy wherein an Abbe number Vd1 of material of the first lens satisfies the following relationship: Vd1>5, and an Abbe number Vd2 of material of the second lens satisfies the following relationship: Vd2<30.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUEI-JEN L EDENFIELD/
Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872